EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from applicant’s representative, Mr. Adam Bruno (Reg. No. 58,390), dated 01/27/2022. 

The application has been amended as follows: 
Please amend the claims filed on 08/26/2021 as follows. 
Claims 1-16 (Canceled)
17.	(Currently amended) A method, for authorizing a transaction based on a parallel autonomous multi-factor authentication of an account holder associated with the transaction, using a transaction processing system comprising a transactor, a transaction platform, a transaction process owner and a verification process owner, the method comprising 

initiating, by the transactor, the transaction, wherein the initiating the transaction further comprises obtaining a token of the account owner for the transaction, wherein the token comprises a plurality of credentials associated with the account owner; 
, by the transactor to the transaction platform, the plurality of credentials of the token  and transaction data associated with the transaction 
communicating, by the transaction platform with  the transaction process owner,  associated with the token and the transaction data to the transaction process owner; 
determining, by the transaction process owner, authorization of the transaction by processing the plurality of credentials associated with the token and the transaction data, wherein the determining further comprises sending a first response to the transaction platform, wherein the first response comprises a first approval of the transaction; 
communicating, by the transaction platform with the verification process owner, the plurality of credentials associated with the token and the transaction data, wherein the communicating with the verification process owner further comprises: 
activating the verification process owner via the plurality of credentials associated with the token;

transmitting, by the activated verification process owner, an identity verification request , wherein the identity verification request comprises a subset of the transaction data; 

receiving, by the activated verification process owner, a response message from the account owner in response to the identity verification request, wherein the response message comprises identity verification data from the account owner and an indicator of authorization of the transaction from the account owner; 
verifying, by the activated verification process owner, the account owner using the identity verification data and the indicator from the received response message, wherein the verifying further comprises sending a second response to the transaction platform, wherein the second response comprises a second approval of the transaction; 

receiving , by the transaction platform, a second response from the verification process owner and the first response from the transaction process owner , wherein the receiving the first and second responses further comprises combining the first and second responses; 
determining, by the transaction platform, whether (A) the first response from the transaction process owner includes the first approval of the transaction, and (B) the second response from the verification process owner includes the second approval of the transaction; 
authorizing, by the transaction platform, the transaction based on determining that (A) the first response from the transaction process owner includes the first approval of the transaction, and (B) the second response from the verification process owner includes the second approval of the transaction ; and 
sending, by the transaction platform to the transactor, a message of the authorized transaction. 
18. 	(Currently amended) The method for authorizing a transaction based on a parallel autonomous multi-factor authentication of claim 17, wherein the response message from a digital signature of the account owner 




19. 	(Currently amended) The method for authorizing a transaction based on a parallel autonomous multi-factor authentication of claim 17 wherein, the plurality of credentials 
20. 	(Currently amended) The method for authorizing a transaction based on a parallel autonomous multi-factor authentication of claim 17, wherein the transaction platform is in communication with the transaction process owner.
21. 	(Currently amended) The method for authorizing a transaction based on a parallel autonomous multi-factor authentication of claim 17, wherein the determining the authorization of the transaction comprises determining, by the transaction process owner, authorization of the transaction by processing the plurality of credentials associated with the token and the transaction data based on its pre-defined business rules.
22.	(Currently amended) The method for authorizing a transaction based on a parallel autonomous multi-factor authentication of claim 17, wherein the verification process owner is in communication with the account owner 
23. 	(Currently amended) The method for authorizing a transaction based on a parallel autonomous multi-factor authentication of claim 17, wherein the identity verification request transmitted by the verification process owner to the account owner further comprises a unique code
24. 	(Currently amended) The method for authorizing a transaction based on a parallel autonomous multi-factor authentication of claim 17, wherein the transmitting the identify verification request to the account owner comprises transmitting the identity verification request to a of the account owner.
25. 	(Previously presented) The method for authorizing a transaction based on a parallel autonomous multi-factor authentication of claim 18, wherein the identity verification data provided by the account owner is selected from the group consisting of: a plurality of personal codes, biometrics, and digital signatures.
26. 	(Currently amended) The method for authorizing a transaction based on a parallel autonomous multi-factor authentication of claim 23, wherein the response message from the account owner comprises the unique code and the identity verification data.
Reasons for Allowance
The application is directed to security. The instant claims are directed to a method for authorizing a transaction based on a parallel autonomous multi-factor authentication of an account holder associated with the transaction, using a transaction processing system comprising a transactor, a transaction platform, a transaction process owner and a verification process owner. Specifically, applicant teaches the transactor initiating the transaction by obtaining credentials of the account owner and transmitting the account holder credentials and transaction data to the transaction platform, the transaction platform communicating with the transaction process owner and the verification process owner the credentials and the transaction data, the transaction process owner determining authorization of the transaction by processing the plurality of credentials and the transaction data and sending a first response comprising a first approval of the transaction to the transaction platform, the verification process owner verifying the account owner using the identity verification data and sending to the transaction platform a second response comprising a second approval of the transaction, the transaction platform receiving a second response from the verification process owner and the first response from the transaction process owner by combining the first and second responses, authorizing the transaction and sending a message of the authorized transaction to the transactor. However, this is taught by Patterson (US 2012/0079581A1: ¶¶15, 39, 42, 57, 59-62, 75). Moreover, applicant teaches obtaining a token of the account owner for the transaction and the token comprises a plurality of credentials associated with the account owner. However, this is taught by Hines (US 2014/0095404A1: ¶16). Furthermore, applicant teaches transmitting an identity verification request to the account owner and receiving a response message from the account owner in response to the identity verification request. However, this is taught by Shalley (US2006/0173776A1: ¶¶74-76, 87).
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
communicating, by the transaction platform with the transaction process owner,  the plurality of credentials associated with the token and the transaction data to the transaction process owner…
communicating, by the transaction platform with the verification process owner, the plurality of credentials associated with the token and the transaction data, wherein the communicating with the verification process owner further comprises: 
activating the verification process owner via the plurality of credentials associated with the token;
transmitting, by the activated verification process owner, an identity verification request to the account owner, wherein the identity verification request comprises a subset of the transaction data; 
receiving, by the activated verification process owner, a response message from the account owner in response to the identity verification request, wherein the response message comprises identity verification data from the account owner and an indicator of authorization of the transaction from the account owner; 
verifying, by the activated verification process owner, the account owner using the identity verification data and the indicator from the received response message, wherein the verifying further comprises sending a second response to the transaction platform, wherein the second response comprises a second approval of the transaction… 
receiving, by the transaction platform, a second response from the verification process owner and the first response from the transaction process owner…
determining, by the transaction platform, whether (A) the first response from the transaction process owner includes the first approval of the transaction, and (B) the second response from the verification process owner includes the second approval of the transaction; 
authorizing, by the transaction platform, the transaction based on determining…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685